Title: To George Washington from Alexander Fowler, 28 June 1781
From: Fowler, Alexander
To: Washington, George


                        
                            Sir,
                            Pittsburgh 28th June 1781
                        
                        I was Honored with your Excellencys Letter of the 5th of May, and shall agreeable thereto specify my Charges
                            against Mr David Duncan, the Assistant to the Deputy Quarter Master General, as soon as the Necessary Accounts and
                            Vouchers are returned from Philadelphia, for which I have Wrote to the Quarter Master General as well as the Board of
                            Treasury. I wish may it please your Excellency to bring home the proofs and Convict on such Grounds as may create unanimity
                            and leave the Court without doubts.
                        As to Colonel Brodhead, he had left this place before the arrival of your Excellenceys Letter, therefore as
                            Law, as well as Custom requires Colonel Brodheads presence at the taking of the deposition, so that he may have an
                            oppertunity of interrogating, and Cross examing the Deponents—nothing can be done respecting that Gentleman untill his
                            return, when Specifick Charges shall be exhibited against him, and such Depositions taken and transmitted to the Judge
                            Advocate General in support of them, as I make no doubt will be found tantamount to the Accusations, and satisfactory to
                            the Court.
                        I have hitherto officiated as Deputy Judge Advocate in this Department, therefore the Deputation from the
                            Judge Advocate General came properly directed to me. However the Commanding Officer here Colonel Gibson, thinks it improper
                            that I should Act in the double capacity of Judge Advocate and Prosecuter. For my own part, may it please your Excellencey,
                            I should imagine that—by officiating as Deputy Judge Advocate—I naturally become the Prosecuter of a Publick Delinquent:
                            But I wish that Colonel Brodhead and Mr Duncan may have every Indulgence, and therefore humbly submit this point to Your
                            Excellency, and the Judge Advocate General. I have the Honor to be with the greatest Attachment & Respect, Sir,
                            Your Most obedt Humble Serv.
                        
                            A. Fowler
                            A.W.D.
                        
                    